DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This is a NON-FINAL OFFICE ACTION in response to the present Application filed 01/03/2022. Claims 1-20 are pending in the Application, of which Claims 1, 11 and 15 are independent.  
Continuity/ priority Information 
The present US Application 17567603, filed 01/03/2022 is a continuation of 16549433, filed 08/23/2019, now U.S. Patent No.11,218,175, which is a continuation of 14722905, filed 05/27/2015, now U.S. Patent No.10439650.  
 
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,439,650. Although the claims at issue are not identical, they are not patentably distinct from each other because  the Claims of the instant Application are brooder in scope thus encompasses all the limitations in the Claims of U.S. Patent No. 10,439,650. Claims of U.S. Patent contain every element of claims of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

  TABLE A: Independent Claims comparison
17/567,603 Instant Application Claims   
(U.S. Patent No. 10,439,650) Claims   
 1. (Currently Amended) A non-transitory computer-readable medium storing computer executable instructions that when executed by a computer control the computer to perform a method, the method comprising: 
accessing electronic forensic data about a cloud data storage system; 
identifying an attribute associated with a data set to be stored by the cloud data storage system; 
selecting an error correcting code (ECC  method based, at least in part, on an analysis performed by the computer of the electronic forensic data, and the attribute; 
generating one or more ECC associated with the data set based, at least in part, on the ECC method; and 
controlling the cloud data storage system to store a portion of the data set and a portion of the one or more ECC, at least one of the portion of the data set and the portion of the one or more ECC being selected based, at least in part, on the ECC method.  


 	1. A non-transitory computer-readable medium storing computer executable instructions that when executed by a computer control the computer to perform a method, the method comprising: 

accessing electronic forensic data about a cloud data storage system comprising a solid state device (SSD), wherein the forensic data, at least in part, includes data about the SSD; 
identifying an attribute about a data set that comprises one or more sub-blocks to be stored by the cloud data storage system, at least in part, on the SSD, wherein the attribute relates to the one or more sub-blocks; 
selecting an error correcting code (ECC) method from a plurality of methods having differing speeds and strengths based, at least in part, on an analysis performed by the computer of the electronic forensic data and the attribute; 
generating one or more ECC associated with the data set based, at least in part, on the ECC method; and 
controlling the cloud data storage system to store a portion of the data set and a portion of the one or more ECC, where the portion of the data set or the portion of the ECC are selected based, at least in part, on the ECC method.  

 11. (Currently Amended) A non-transitory computer-readable medium storing computer executable instructions that when executed by a computer control the computer to perform a method for computing and storing error correction codes (ECCs) in a solid state device (SSD), the method comprising: 
accessing electronic forensic data about the SSD; 
identifying an attribute associated with a data set to be stored by the SSD; 
selecting an error correcting code (ECC) method based, at least in part, on the electronic forensic data and the attribute; 
generating a threshold amount of ECCs associated with the data set based, at least in part, on the ECC method; 
splitting the threshold amount of ECCs into a first ECC block and a second ECC block; 
generating a padded first ECC block by padding the first ECC block with redundant data; 
generating a padded second ECC block by padding the second ECC block with redundant data;
controlling the SSD to store the padded first ECC block in a first page of the SSD and controlling the SSD to store the padded second ECC block in a second, different page of the SSD.  



 11. A non-transitory computer-readable medium storing computer executable instructions that when executed by a computer control the computer to perform a method for computing and storing error correction codes (ECCs) in a solid state device (SSD), the method comprising: 
accessing electronic forensic data about the SSD; 
identifying an attribute about a data set that comprises one or more sub-blocks to be stored by the SSD, wherein the attribute relates to the one or more sub-blocks; 
selecting an error correcting code (ECC) method from a plurality of methods having differing speeds and strengths based, at least in part, on the electronic forensic data and the attribute; 
generating a threshold amount of ECCs associated with the data set based, at least in part, on the ECC ; 
splitting the threshold amount of ECCs into a first ECC block and a second ECC block; 
generating a padded first ECC block by padding the first ECC block with redundant data; 
generating a padded second ECC block by padding the second ECC block with redundant data, and controlling the SSD to store the padded first ECC block in a first page of the SSD, and to store the padded second ECC block in a second, different page of the SSD. 
  
15. (Currently Amended) An error correction code (ECC) apparatus, comprising: 
a processor; a memory; a set of logics; and 
an interface that connects the processor, the memory, and the set of logics; the set of logics comprising: 
a performance analysis logic that analyzes performance data concerning a solid state device (SSD) to which a data set is to be stored by the ECC apparatus; 
an ECC method logic that dynamically and selectively controls an ECC method performed by the ECC apparatus based, at least in part, on one of the performance data   and a property of the data set; 
an ECC generation logic that dynamically generates a non-empty set of ECC based, at least in part, on the ECC method and the data set, and a storage logic that selectively distributes a portion of the data set and a portion of the set of ECC to the SSD, based, at least in part, on one of the performance data and the property of the data set.  

 	15. An error correction code (ECC) apparatus, comprising: 
a processor; a memory; a set of logics; and 
an interface that connects the processor, the memory, and the set of logics; 
the set of logics comprising: a performance analysis logic that analyzes performance data concerning a solid state device (SSD) to which a data set that comprises one or more sub-blocks is to be stored by the ECC apparatus; 
an ECC method logic that dynamically and selectively controls an ECC method of a plurality of methods having differing speeds and strengths performed by the ECC apparatus based, at least in part, on the performance data or a property of the data set, wherein the property of the data set includes an attribute that relates to the one or more sub-blocks; 
an ECC generation logic that dynamically generates a non-empty set of ECC based, at least in part, on the ECC method and the data set, and a storage logic that selectively distributes a portion of the data set and a portion of the set of ECC to the SSD, based, at least in part, on the performance data or the property of the data set.  


Allowable Subject Matter
The Claims would be allowable upon the filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) that may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
The following is a statement of reasons for the indication of allowable subject matter, as also indicated by the same reasons in the NOTICE OF ALLOWANCE of the parent Application:  The prior art of record fails to anticipate or render obvious, a non-transitory computer-readable medium, as recited among other limitations in the independent Claims 1, 11 and 15, “accessing electronic forensic data about a cloud data storage system; identifying an attribute associated with a data set to be stored by the cloud data storage system; selecting an error correcting code (ECC  method based, at least in part, on an analysis performed by the computer of the electronic forensic data, and the attribute; generating one or more ECC associated with the data set based, at least in part, on the ECC method.”  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: December 16, 2022
Non-Final Rejection 17567603 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov